MEMORANDUM **
Diana Sergeevna Malkonyan, and her daughter, Elina Malkonyan, natives and citizens of Uzbekistan, petition for review of the Board of Immigration Appeals’ (“BIA”) decision which affirmed the Immigration Judge’s (“U”) denial of their application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. “Where, as here, the BIA adopts the IJ’s decision while adding its own reasons, we review both decisions.” Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.2000). We deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding. The IJ offered specific and cogent reasons for his finding *637based on inconsistencies regarding an alleged attack outside Malkonyan’s synagogue, what Malkonyan told officials at the U.S. Consulate, and the implausibility of Malkonyan’s testimony concerning her knowledge of her Jewish heritage. See Wang v. INS, 352 F.3d 1250, 1257-58 (9th Cir.2003); see also Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
In the absence of credible evidence, Malkonyan has failed to show eligibility for asylum or withholding. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Malkonyan’s claim under the CAT is based on the same facts that the IJ found to be not credible, and Malkonyan points to no other evidence that the IJ should have considered, she has failed to establish eligibility for relief under the CAT. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.